1 So.3d 340 (2009)
William A. O'DELL, Appellant,
v.
Ollie DOYCHAK, Appellee.
No. 5D07-820.
District Court of Appeal of Florida, Fifth District.
January 23, 2009.
William A. O'Dell, Waverly, TN, pro se.
Tino Gonzalez, Melbourne, for Appellee.
GRIFFIN, J.
Appellant, William O'Dell, pro se, appeals a final judgment rescinding several deeds dated July 16, 1999. The issues Appellant raises on appeal involve a claim of denial of due process, denial of discovery prior to trial and error by the trial court in denying summary judgment as to the first count. The trial court issued an excellent order in this case, the factual basis for which we have no basis to disagree,[1] and we find no error in its legal conclusions. Appellant's claims on appeal either lack legal merit or factual support. Accordingly, we affirm.
AFFIRMED.
ORFINGER and COHEN, JJ., concur.
NOTES
[1]  The record does not contain a transcript of the trial proceedings.